TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00776-CV


Lori Stephenson, Appellant


v.


Texas Department of Protective and Regulatory Services, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. FM104466, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant Lori Stephenson appeals two district-court orders; one order terminated her
parental rights to three of her children and another order appointed appellee Texas Department of
Protective and Regulatory Services (the Department) sole managing conservator of her fourth child. 
The Department moved to dismiss the appeal contending that, because Stephenson failed to properly
perfect her appeal, this Court lacks jurisdiction over her appeal.  We will dismiss the appeal for want
of jurisdiction. 
	The district court signed both the order terminating Stephenson's parental rights and
the order appointing the Department sole managing conservator of one of Stephenson's children on
September 19, 2002.  Stephenson filed a motion for new trial on September 24, 2002, and a notice
of appeal on December 18, 2002.  
	An appeal from an order terminating the parent-child relationship and an appeal from
an order appointing the Department managing conservator of a child without terminating parental
rights are accelerated and governed by the rules for accelerated appeals in civil cases.  See Tex. Fam.
Code Ann. §§ 109.002(a), 263.405(a) (West 2002); Tex. R. App. P. 26.1(b).  In an accelerated
appeal, the appellant must file a notice of appeal within twenty days after the trial-court order is
signed.  See Tex. R. App. P. 26.1(b).  Moreover, neither a motion for new trial, a request for findings
of fact and conclusions of law, nor any other posttrial motion will extend the deadline for filing a
notice of appeal.  See Tex. Fam. Code Ann. §263.405(c).
	The supreme court directs courts of appeals to liberally construe the rules of appellate
procedure in order that the right to appeal is not lost by imposing requirements not absolutely
necessary to effect the purpose of a rule.  See Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex.
1997).  Regarding jurisdiction, however, courts of appeals are expressly prohibited from enlarging
the time for perfecting appeals in civil cases.  Tex. R. App. P. 2; see also In re T.W., 89 S.W.3d 641,
642 (Tex. App.--Amarillo 2002, no pet. h.); Denton County v. Huther, 43 S.W.3d 665, 666 (Tex.
App.--Fort Worth 2001, no pet.) (dismissing accelerated appeals for lack of jurisdiction because
notices of appeal not filed within twenty days after district court's orders were signed).
	To timely perfect her accelerated appeal, Stephenson was required to file her notice
of appeal within twenty days of the district court's September 19 orders as required by rule of
appellate procedure 26.1(b).  Because Stephenson failed to file her notice of appeal within twenty
days of September 19 in accordance with such rule, we grant the Department's motion to dismiss
the appeal.  The appeal is dismissed for want of jurisdiction.


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed for Want of Jurisdiction
Filed:   March 20, 2003